Title: From Thomas Jefferson to John Paul Jones, 21 August 1786
From: Jefferson, Thomas
To: Jones, John Paul



Aug. 21. 1786.

Mr. Jefferson’s compliments to Commodore Jones. His memory had deceived him as to the sum offered by the court of Denmark to Doctr. Franklin. He has accordingly corrected it in his letter to Baron Blome. He is of opinion, that according to the instructions of Congress, any sum, however small, must be accepted, which shall be offered by that court. He does not apprehend however they will offer less than formerly, on the contrary, he would hope more. He is glad to hear that Commodore Jones is getting better.
